          Case 1:21-cv-01063-NONE-SAB Document 9 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PANGNHIA VUE,                                    Case No. 1:21-cv-01063-NONE-SAB

12                  Plaintiff,                        ORDER GRANTING MICHAEL A.
                                                      GRAZIANO’S PRO HAC VICE
13          v.                                        APPLICATION

14   PENTAGON FEDERAL CREDIT UNION,                   (ECF No. 8)

15                  Defendant.

16

17          The court has read and considered the application of Michael A. Graziano, attorney for

18 Defendant Pentagon Federal Credit Union, for admission to practice pro hac vice under the

19 provisions of Local Rule 180(b)(2) of the Local Rules of Practice of the United States District
20 Court for this District. (ECF No. 8.) Having reviewed the application, Michael A. Graziano’s

21 application for admission to practice pro hac vice is HEREBY GRANTED. The Pro Hac Vice

22 Attorney is DIRECTED to request filing access through PACER.

23
     IT IS SO ORDERED.
24

25 Dated:     August 16, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
